528 So. 2d 142 (1988)
Carlton David LEWIS, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1077.
District Court of Appeal of Florida, First District.
July 21, 1988.
Michael E. Allen, Public Defender and Kathleen Stover, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen. and Edward C. Hill, Jr., Asst. Atty. Gen., Tallahassee, for appellee.
BARFIELD, Judge.
Appellant's convictions and sentences for felony DUI and driving while his license was revoked are AFFIRMED. However, the case is REMANDED to the trial court to conform the written sentence to the sentence of 30 months incarceration and 30 months probation as orally pronounced and as reflected on the probation order. Perez v. State, 485 So. 2d 24 (Fla. 1st DCA 1986).
MILLS and BOOTH, JJ., concur.